DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification

The substitute specification filed 15 February 2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the statement as to a lack of new matter under 37 CFR 1.125(b) is missing.

Drawings

The drawings are objected to because it is identified as a “replacement sheet” and not a “new sheet”.   37 CFR 1.121(d) requires that any new sheet of drawings containing an additional figure must be labeled in the top margin as "New Sheet."

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 15 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detection device configured to detect…”, visualization device configured to generate…”, and “visualization device provides…” in Claim 20; “visualization device is configured to generate…” in Claim 21; “augmented reality device configured to deliver…” in Claim 22; “input device for receiving…” and “visualization device provides…” in Claim 23; and “illumination device for illuminating…” in Claim 29.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim(s) 16-23 and 27-31 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 

Claim 16 recites the limitation “the component to which a given connecting line is to be connected” in Lines 4-5, “the component” in Lines 6-7 and 13, and “the component to which the detected connecting line is to be conducted” in Lines 10-11.  However, Claim 16 previously recites “connecting lines between components” in Lines 1-2.  As such, each connecting line must be connected to at least two components.  It is thus unclear as to what component is referred to by the limitation “the component to which a given connecting line is to be connected”, “the component”, and “the component to which the detected connecting line is to be conducted”.

Claim 16 recites the limitation "the detected connecting line" in Line 15.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to whether this is intended to refer to the given connecting line whose identifier was detected.

Claim 16 recites the limitation "said member" in the final line.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the detected connecting line" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to whether this is intended to refer to the given connecting line whose identifier was detected.

Claim 20 recites the limitation “the component” in Line 11.  However, Claim 20 previously recites “connecting lines between components” in Line 2.  As such, each connecting line must be connected to at least two components.  It is thus unclear as to what component is referred to by the limitation “the component to which the detected connecting line is to be connected”, “the component”, and “the components to which the other connecting lines are to be connected”.

Claim 28 recites the limitation “the identifier for all connecting lines” in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 28 recites the limitation “the identifier for all connecting lines is spaced a given distance from an end of each connecting line” in Lines 1-2.  It is unclear as to how a connecting line having the identifier for all connecting lines can be identified, in particular when each connecting line has the identifier for all connecting lines.

Claim 30 recites the limitation “the identifier on the connecting line” in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The claims do not previously require that the identifier is on the connection line.

Dependent claims inherit the indefiniteness of their parent claims and are rejected under the same reasoning.

Claim Objections

Claim 16 is objected to because of the following informalities:  the word “for” has been duplicated in Line 13 [“…field of view for for capturing image data…”].  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  the word “for” has been duplicated in Line 7 [“…field of view for for capturing image data…”].  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  an article, such as the word “a”, has been omitted prior to the phrase “connecting line” in Line 2.  Appropriate correction is required.

Claim 31 is objected to because of the following informalities:  the word “position” has been used in place of the word “positioning” in Line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted the term “corner” in accordance with its broadest reasonable interpretation as “the place at which two converging surfaces meet”, “the space between two converging surfaces near their intersection”, and/or “any narrow place”, as defined at Dictionary.com (See entry ‘corner’).  It is noted that Applicant’s disclosure does not provide a particular definition of the term, and the aforementioned definitions are consistent with Applicant’s disclosure.

Claim(s) 16-23, 27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication Number WO 2016/202454 A1 to Fenker (“Fenker”), with reference to the attached English language translation, “Extraction, Rendering and Augmented Interaction in the Wire Assembly of Commercial Aircraft” by Mark Rice et al. (“Rice”), and US Patent Number 8,068,671 to Malleck et al. (“Malleck”).

In reference to Claim 16, Fenker discloses a method of assisting a technician to connect and route a connecting line (See Figure 1 Number 13 and Page 3 Paragraphs 8 and 13) between components (See Figure 1 Number 2 and Page 4 Paragraph 17) in a switch cabinet (See Figure 1 Number 1, Page 3 Paragraph 8, and Page 4 Paragraph 17), said method comprising: a.) storing a connection plan in a memory, the connection plan defining the location of the component to which a given connecting line is to be connected (See Figure 1 Number 17, Page 4 Paragraphs 1 and 9, and Page 5 
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Fenker using the wire routing through which the connecting lines travel included as part of the connection plan and visual indication of Rice, and using the connecting line identifier detection of Malleck, resulting in the invention of Claim 16, in order to yield the predictable result of optimizing the routing of the wires in the switch cabinet by utilizing the shortest or easiest routes between components (See Page 351 Section (III)(A) Paragraph 4 and Page 352 Section (IV)(A) Paragraph 1 of Rice); and because Fenker is silent as to how the identifier associated with the given connecting line is detected, and the simple substitution of the connecting line identifier detection of Malleck as the connecting line identifier detection of Fenker would have yielded the predictable result of precisely identifying the given connecting line (See Abstract and Column 5 Line 65 – Column 6 Line 36 of Malleck).

In reference to Claim 17, Fenker, Rice, and Malleck disclose the limitations as applied to Claim 16 above.  Fenker further discloses that the visual indication is generated by a virtual model of the switch cabinet with a depiction of the connection plan of the detected given connecting line (See Figure 1 Number 17, Page 4 Paragraph 9, and Page 5 Paragraphs 2-5).  Rice further discloses that the visual indication is generated by a virtual model of the switch cabinet with a depiction of the connection plan of the detected given connecting line (See Page 351 Section (III)(A) Paragraph 4 and Pages 352-353 Section (III)(B)).

In reference to Claim 18, Fenker, Rice, and Malleck disclose the limitations as applied to Claim 16 above.  Fenker further discloses that the visual indication is delivered via an augmented reality device, including a screen or data glasses (See Figures 1 and 2 Number 5 and Page 4 Paragraph 19 – Page 5 Paragraph 1), wherein a real image or a real object is superimposed on the visual indication of the connection plan (See Page 3 Paragraph 13, Page 4 Paragraph 2, Page 4 Paragraph 19 – Page 5 Paragraph 1, and Page 5 Paragraph 6).

In reference to Claim 19, Fenker, Rice, and Malleck disclose the limitations as applied to Claim 16 above.  Fenker further discloses that a user input is received concerning a completed connection of another connecting line identified at an earlier point in time (See Page 5 Paragraphs 7-8), and in which the visual indication includes 

In reference to Claim 20, Fenker discloses a system for assisting a technician to connect and route connecting line (See Figure 1 Number 13 and Page 3 Paragraphs 8 and 13) between components (See Figure 1 Number 2 and Page 4 Paragraph 17) in a switch cabinet (See Figure 1 Number 1, Page 3 Paragraph 8, and Page 4 Paragraph 17), said system comprising: a detection device (See Figure 1 Numbers 6, 9, and 10 and Page 5 Paragraphs 3-4) configured to detect an identifier of a given connecting line (See Page 5 Paragraph 4); a memory for storing a connection plan, the connection plan defining the locations of the components between which the given connecting line is to be connected (See Figure 1 Number 17, Page 4 Paragraphs 1 and 9, and Page 5 Paragraph 2); a visualization device (See Figure 1 Number 16) configured to generate a visual user output  of the connection plan depending on the detected identifier (See Figure 3 and Page 5 Paragraphs 6-7); a set of preassembled other connecting lines, each connecting line having a unique identifier (See Page 5 Paragraph 4); and wherein the visualization device provides a visual user output of the components to which the other connecting lines are to be connected (See Figure 3 and Page 5 Paragraph 6).  However, Fenker does not explicitly disclose the connection plan further defining the route through which the given connecting line travels within the switch cabinet to the component, and providing a visual user output of the route through which each of the other connecting lines travel within the switch cabinet to their respective components.  Rice discloses an augmented reality wiring system in which a connection plan stored in 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Fenker using the wire routing through 

In reference to Claim 21, Fenker, Rice, and Malleck disclose the limitations as applied to Claim 19 above.  Fenker further discloses that the visualization device is configured to generate the visual user output by a virtual model of the switch cabinet (See Figure 1 Number 17, Page 4 Paragraph 9, and Page 5 Paragraphs 2-5).

In reference to Claim 22, Fenker, Rice, and Malleck disclose the limitations as applied to Claim 20 above.  Fenker further discloses an augmented reality device (See Figures 1 and 2 Number 5 and Page 4 Paragraph 19 – Page 5 Paragraph 1) configured to deliver to the technician a real image or a real object superimposed on the connection plan (See Page 3 Paragraph 13, Page 4 Paragraph 2, Page 4 Paragraph 19 – Page 5 Paragraph 1, and Page 5 Paragraph 6).

In reference to Claim 23, Fenker, Rice, and Malleck disclose the limitations as applied to Claim 20 above.  Fenker further discloses an input device for receiving user inputs regarding a completed connection of a given connection line (See Page 5 Paragraphs 7-8)and wherein the visualization device provides information about previously identified connecting lines (See Page 3 Paragraph 13 and Page 5 Paragraph 8).

In reference to Claim 27, Fenker, Rice, and Malleck disclose the limitations as applied to Claim 20 above.  Malleck further discloses that the cavity is open ended (See Figure 15b and Column 3 Lines 35-59).

In reference to Claim 29, Fenker, Rice, and Malleck disclose the limitations as applied to Claim 20 above.  Malleck further discloses an illumination device for illuminating the field of view for the camera (See Figure 15a Number 110 and Column 2 Lines 33-58).

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenker, Rice, and Malleck as applied to Claim 20 above, and further in view of US Patent Application Publication Number 2014/0374480 to Pollack (“Pollack”).

In reference to Claim 28, Fenker, Rice, and Malleck disclose the limitations as applied to Claim 20 above.  Fenker, Rice, and Malleck do not explicitly disclose that one 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Fenker, Rice, and Malleck using the closed end cavity identification reader and fixed location identifier of Pollack, resulting in the invention of Claim 28, because the simple substitution of the closed end cavity identification reader and fixed location identifier of Pollack in place of the open ended cavity identification reader and variable location identifier of Fenker, Rice, and Malleck would have yielded the predictable result of allowing the wire to be placed in the reader without requiring the operator to orient it correctly in a desired direction, thus limiting reliance on operators so that human error can be reduced (See Paragraph 5 of Pollack).

Claim(s) 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenker, Rice, and Malleck as applied to Claims 16 and 20 above, and further in view of US Patent Application Publication Number 2014/0225997 to Auger (“Auger”).

In reference to Claim 30, Fenker, Rice, and Malleck disclose the limitations as applied to Claim 20 above.  Malleck further discloses a screen for displaying an image captured by the camera (See Column 5 Line 44 – Column 6 Line 14).  However, Fenker, Rice, and Malleck do not explicitly disclose that the image captured by the camera and displayed on the screen is to facilitate positioning of the identifier on the connecting line in the field of view of the camera.  Auger discloses a system for performing optical character recognition of information printed on an object, in which the system has a screen (See Figure 1 Number 8) for displaying an image (See Paragraphs 21 and 38) captured by a camera (See Figure 1 Number 2) to facilitate positioning of the information on an object in the field of view of the camera (See Paragraphs 21 and 38).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Fenker, Rice, and Malleck using the screen to position the identifier in the field of view of Auger, resulting in the invention of Claim 30, in order to yield the predictable result of optimizing the OCR processing of the identifier (See Paragraph 21 of Auger).

In reference to Claim 31, Fenker, Rice, and Malleck disclose the limitations as applied to Claim 16 above.  Malleck further discloses that the camera provides an image of the connecting line (See Column 5 Line 44 – Column 6 Line 14).  However, Fenker, Rice, and Malleck do not explicitly disclose that the image of the connecting line is as it is being inserted into the receptacle to facilitate position of the identifier in the field of view of the camera.  Auger discloses a system for performing optical character recognition of information printed on an object, in which the system has a screen (See 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Fenker, Rice, and Malleck using the screen to position the identifier in the field of view of Auger, resulting in the invention of Claim 31, in order to yield the predictable result of optimizing the OCR processing of the identifier (See Paragraph 21 of Auger).

Claim(s) 16-23, 27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 2014/0111346 to Pinn et al. (“Pinn”), Rice, and Malleck.

In reference to Claim 16, Pinn discloses a method of assisting a technician to connect and route a connecting line (See Paragraphs 11-12 and 111) between components (See Figure 1 Number 12 and Figure 9 Numbers 320 and 324) in a switch cabinet (See Figure 1 Number 10 and Figure 9 Number 310), said method comprising: a.) storing a connection plan in a memory, the connection plan defining the location of the component to which a given connecting line is to be connected (See Paragraphs 90 and 108-109); b.) marking each connecting line with an identifier (See Paragraph 113); c.) detecting the identifier associated with said given connecting line (See Paragraphs 112-113); d.) providing a visual indication to the technician of the component to which the detected connecting line is to be connected (See Paragraphs 108-110); and e.) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Pinn using the wire routing through which the connecting lines travel included as part of the connection plan and visual indication of Rice, and using the connecting line identifier detection of Malleck, resulting in the invention of Claim 16, in order to yield the predictable result of optimizing the routing of the wires in the switch cabinet by utilizing the shortest or easiest routes between components (See Page 351 Section (III)(A) Paragraph 4 and Page 352 Section (IV)(A) Paragraph 1 of Rice); and because Pinn is silent as to how the identifier associated with the given connecting line is detected, and the simple substitution of the connecting line identifier detection of Malleck as the connecting line identifier detection of Pinn would have yielded the predictable result of precisely identifying the given connecting line (See Abstract and Column 5 Line 65 – Column 6 Line 36 of Malleck).

In reference to Claim 17, Pinn, Rice, and Malleck disclose the limitations as applied to Claim 16 above.  Pinn further discloses that the visual indication is generated by a virtual model of the switch cabinet with a depiction of the connection plan of the dedicated connecting line (See Paragraphs 90 and 114).  Rice further discloses that the visual indication is generated by a virtual model of the switch cabinet with a depiction of 

In reference to Claim 18, Pinn, Rice, and Malleck disclose the limitations as applied to Claim 16 above.  Pinn further discloses that the visual indication is delivered via an augmented reality device, including a screen or data glasses (See Figures 12A and 12B Number 520 and Paragraph 105), wherein a real image or a real object is superimposed on the visual indication of the connection plan (See Paragraph 110).

In reference to Claim 19, Pinn, Rice, and Malleck disclose the limitations as applied to Claim 16 above.  Pinn further discloses that a user input is received concerning the completed connection of another connecting line identified at an earlier point in time (See Paragraph 110), and in which the visual indication includes information about a completed connection (See Paragraph 110).

In reference to Claim 20, Pinn discloses a system for assisting a technician to connect and route connecting line (See Paragraphs 11-12 and 111) between components (See Figure 1 Number 12 and Figure 9 Numbers 320 and 324) in a switch cabinet (See Figure 1 Number 10 and Figure 9 Number 310), said system comprising: a detection device (See Figures 12A and 12B Number 520 and 524 and Paragraphs 112-113) configured to detect an identifier of a given connecting line (See Paragraphs 112-113); a memory for storing a connection plan, the connection plan defining the locations of the components between which the given connecting line is to be connected (See 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Pinn using the wire routing through which the connecting lines travel included as part of the connection plan and visual indication of Rice, and using the connecting line identifier detection of Malleck, resulting in the invention of Claim 20, in order to yield the predictable result of optimizing the routing of the wires in the switch cabinet by utilizing the shortest or easiest routes between components (See Page 351 Section (III)(A) Paragraph 4 and Page 352 Section (IV)(A) Paragraph 1 of Rice); and because Pinn is silent as to how the identifier associated with the given connecting line is detected, and the simple substitution of the connecting line identifier detection of Malleck as the connecting line identifier detection of Pinn would have yielded the predictable result of precisely identifying the given connecting line (See Abstract and Column 5 Line 65 – Column 6 Line 36 of Malleck).

In reference to Claim 21, Pinn, Rice, and Malleck disclose the limitations as applied to Claim 19 above.  Pinn further discloses that the visualization device is configured to generate the visual user output by a virtual model of the switch cabinet (See Paragraphs 90 and 114).

In reference to Claim 22, Pinn, Rice, and Malleck disclose the limitations as applied to Claim 20 above.  Pinn further discloses an augmented reality device (See Figures 12A and 12B Number 520 and Paragraph 105) configured to deliver to the technician a real image or a real object superimposed on the connection plan (See Paragraph 110).

In reference to Claim 23, Pinn, Rice, and Malleck disclose the limitations as applied to Claim 20 above.  Pinn further discloses an input device for receiving user inputs regarding a completed connection of a given connection line (See Paragraph 110) and wherein the visualization device provides information about previously identified connecting lines (See Paragraph 110).

In reference to Claim 27, Pinn, Rice, and Malleck disclose the limitations as applied to Claim 20 above.  Malleck further discloses that the cavity is open ended (See Figure 15b and Column 3 Lines 35-59).

In reference to Claim 29, Pinn, Rice, and Malleck disclose the limitations as applied to Claim 20 above.  Malleck further discloses an illumination device for .

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinn, Rice, and Malleck as applied to Claim 20 above, and further in view of Pollack.

In reference to Claim 28, Pinn, Rice, and Malleck disclose the limitations as applied to Claim 20 above.  Pinn, Rice, and Malleck do not explicitly disclose that one end of the cavity is closed and the identifier for all connecting lines is spaced a given distance from an end of each connecting line.  Pollack discloses a detecting an identifier (See Figure 6A Number 403) associated with a given round object (See Figure 6A Number 402 and Paragraphs 2 and 6) by inserting a round object into a cavity in a receptacle, wherein one end of the cavity is closed (See Figure 6A Number 408 and Paragraph 121) and the identifier for all objects is spaced a given distance from an end of each object (See Figure 6A and Paragraphs 121) and image data of the identifier is captured by a camera (See Figure 6A Number 410 and Paragraph 122).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Pinn, Rice, and Malleck using the closed end cavity identification reader and fixed location identifier of Pollack, resulting in the invention of Claim 28, because the simple substitution of the closed end cavity identification reader and fixed location identifier of Pollack in place of the open ended cavity identification reader and variable location identifier of Pinn, Rice, and Malleck would have yielded the predictable result of allowing the wire to be placed in the reader .

Claim(s) 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinn, Rice, and Malleck as applied to Claims 16 and 20 above, and further in view of US Patent Application Publication Number 2014/0225997 to Auger (“Auger”).

In reference to Claim 30, Pinn, Rice, and Malleck disclose the limitations as applied to Claim 20 above.  Malleck further discloses a screen for displaying an image captured by the camera (See Column 5 Line 44 – Column 6 Line 14).  However, Fenker, Rice, and Malleck do not explicitly disclose that the image captured by the camera and displayed on the screen is to facilitate positioning of the identifier on the connecting line in the field of view of the camera.  Auger discloses a system for performing optical character recognition of information printed on an object, in which the system has a screen (See Figure 1 Number 8) for displaying an image (See Paragraphs 21 and 38) captured by a camera (See Figure 1 Number 2) to facilitate positioning of the information on an object in the field of view of the camera (See Paragraphs 21 and 38).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Pinn, Rice, and Malleck using the screen to position the identifier in the field of view of Auger, resulting in the invention of Claim 30, in order to yield the predictable result of optimizing the OCR processing of the identifier (See Paragraph 21 of Auger).

In reference to Claim 31, Pinn, Rice, and Malleck disclose the limitations as applied to Claim 16 above.  Malleck further discloses that the camera provides an image of the connecting line (See Column 5 Line 44 – Column 6 Line 14).  However, Pinn, Rice, and Malleck do not explicitly disclose that the image of the connecting line is as it is being inserted into the receptacle to facilitate position of the identifier in the field of view of the camera.  Auger discloses a system for performing optical character recognition of information printed on an object, in which the system has a screen (See Figure 1 Number 8) for displaying an image (See Paragraphs 21 and 38) captured by a camera (See Figure 1 Number 2) to facilitate positioning of the information on an object as it is placed into the field of view of the camera (See Paragraphs 21 and 38).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Pinn, Rice, and Malleck using the screen to position the identifier in the field of view of Auger, resulting in the invention of Claim 31, in order to yield the predictable result of optimizing the OCR processing of the identifier (See Paragraph 21 of Auger).

Claim(s) 16-23, 27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenker, with reference to the attached English language translation, Rice, and US Patent Number 6,590,659 to Melnyk et al. (“Melnyk”).

In reference to Claim 16, Fenker discloses a method of assisting a technician to connect and route a connecting line (See Figure 1 Number 13 and Page 3 Paragraphs 8 and 13) between components (See Figure 1 Number 2 and Page 4 Paragraph 17) in a 
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Fenker using the wire routing through which the connecting lines travel included as part of the connection plan and visual indication of Rice, and using the connecting line identifier detection of Melnyk, resulting in the invention of Claim 16, in order to yield the predictable result of optimizing the routing of the wires in the switch cabinet by utilizing the shortest or easiest routes between components (See Page 351 Section (III)(A) Paragraph 4 and Page 352 Section (IV)(A) Paragraph 1 of Rice); and because Fenker is silent as to how the identifier associated with the given connecting line is detected, and the simple substitution of the connecting line identifier detection of Melnyk as the connecting line 

In reference to Claim 17, Fenker, Rice, and Melnyk disclose the limitations as applied to Claim 16 above.  Fenker further discloses that the visual indication is generated by a virtual model of the switch cabinet with a depiction of the connection plan of the detected given connecting line (See Figure 1 Number 17, Page 4 Paragraph 9, and Page 5 Paragraphs 2-5).  Rice further discloses that the visual indication is generated by a virtual model of the switch cabinet with a depiction of the connection plan of the detected given connecting line (See Page 351 Section (III)(A) Paragraph 4 and Pages 352-353 Section (III)(B)).

In reference to Claim 18, Fenker, Rice, and Melnyk disclose the limitations as applied to Claim 16 above.  Fenker further discloses that the visual indication is delivered via an augmented reality device, including a screen or data glasses (See Figures 1 and 2 Number 5 and Page 4 Paragraph 19 – Page 5 Paragraph 1), wherein a real image or a real object is superimposed on the visual indication of the connection plan (See Page 3 Paragraph 13, Page 4 Paragraph 2, Page 4 Paragraph 19 – Page 5 Paragraph 1, and Page 5 Paragraph 6).

In reference to Claim 19, Fenker, Rice, and Melnyk disclose the limitations as applied to Claim 16 above.  Fenker further discloses that a user input is received 

In reference to Claim 20, Fenker discloses a system for assisting a technician to connect and route connecting line (See Figure 1 Number 13 and Page 3 Paragraphs 8 and 13) between components (See Figure 1 Number 2 and Page 4 Paragraph 17) in a switch cabinet (See Figure 1 Number 1, Page 3 Paragraph 8, and Page 4 Paragraph 17), said system comprising: a detection device (See Figure 1 Numbers 6, 9, and 10 and Page 5 Paragraphs 3-4) configured to detect an identifier of a given connecting line (See Page 5 Paragraph 4); a memory for storing a connection plan, the connection plan defining the locations of the components between which the given connecting line is to be connected (See Figure 1 Number 17, Page 4 Paragraphs 1 and 9, and Page 5 Paragraph 2); a visualization device (See Figure 1 Number 16) configured to generate a visual user output  of the connection plan depending on the detected identifier (See Figure 3 and Page 5 Paragraphs 6-7); a set of preassembled other connecting lines, each connecting line having a unique identifier (See Page 5 Paragraph 4); and wherein the visualization device provides a visual user output of the components to which the other connecting lines are to be connected (See Figure 3 and Page 5 Paragraph 6).  However, Fenker does not explicitly disclose the connection plan further defining the route through which the given connecting line travels within the switch cabinet to the component, and providing a visual user output of the route through which each of the 


In reference to Claim 21, Fenker, Rice, and Melnyk disclose the limitations as applied to Claim 19 above.  Fenker further discloses that the visualization device is configured to generate the visual user output by a virtual model of the switch cabinet (See Figure 1 Number 17, Page 4 Paragraph 9, and Page 5 Paragraphs 2-5).

In reference to Claim 22, Fenker, Rice, and Melnyk disclose the limitations as applied to Claim 20 above.  Fenker further discloses an augmented reality device (See Figures 1 and 2 Number 5 and Page 4 Paragraph 19 – Page 5 Paragraph 1) configured to deliver to the technician a real image or a real object superimposed on the 

In reference to Claim 23, Fenker, Rice, and Melnyk disclose the limitations as applied to Claim 20 above.  Fenker further discloses an input device for receiving user inputs regarding a completed connection of a given connection line (See Page 5 Paragraphs 7-8)and wherein the visualization device provides information about previously identified connecting lines (See Page 3 Paragraph 13 and Page 5 Paragraph 8).

In reference to Claim 27, Fenker, Rice, and Melnyk disclose the limitations as applied to Claim 20 above.  Melnyk further discloses that the cavity is open ended (See Figures 10-14).

In reference to Claim 29, Fenker, Rice, and Melnyk disclose the limitations as applied to Claim 20 above.  Melnyk further discloses an illumination device for illuminating the field of view for the camera (See Figure 13 Number 190 and Column 8 Lines 38-61).

Claim(s) 16-23, 27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinn, Rice, and Melnyk.

In reference to Claim 16, Pinn discloses a method of assisting a technician to connect and route a connecting line (See Paragraphs 11-12 and 111) between components (See Figure 1 Number 12 and Figure 9 Numbers 320 and 324) in a switch cabinet (See Figure 1 Number 10 and Figure 9 Number 310), said method comprising: a.) storing a connection plan in a memory, the connection plan defining the location of the component to which a given connecting line is to be connected (See Paragraphs 90 and 108-109); b.) marking each connecting line with an identifier (See Paragraph 113); c.) detecting the identifier associated with said given connecting line (See Paragraphs 112-113); d.) providing a visual indication to the technician of the component to which the detected connecting line is to be connected (See Paragraphs 108-110); and e.) repeating steps b.) - d.) for other connecting lines (See Paragraph 101), each connecting line having an associated connection plan stored in said member (See Paragraphs 90 and 108-109).  However, Pinn does not explicitly disclose the connection plan further defining the route through which the given connecting line travels within the switch cabinet to the component, and providing a visual indication of the route through which the detected connecting line travels within the switch cabinet to the component.  Rice discloses an augmented reality wiring system in which a connection plan stored in memory defines the location of a component to which a given connecting line is to be connected and further defining the route through which the given connecting line travels to the component (See Pages 351-352 Section A); and providing a visual indication to a technician of the component to which the detected connecting line is to be conducted, as well as the route through which the detected connecting line travels within the switch cabinet to the component (See Page 351 Section (III)(A) Paragraph 4 and Pages 352-
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Pinn using the wire routing through which the connecting lines travel included as part of the connection plan and visual indication of Rice, and using the connecting line identifier detection of Melnyk, resulting in the invention of Claim 16, in order to yield the predictable result of optimizing the routing of the wires in the switch cabinet by utilizing the shortest or easiest routes between components (See Page 351 Section (III)(A) Paragraph 4 and Page 352 Section (IV)(A) Paragraph 1 of Rice); and because Pinn is silent as to how the identifier associated with the given connecting line is detected, and the simple substitution of the connecting line 

In reference to Claim 17, Pinn, Rice, and Melnyk disclose the limitations as applied to Claim 16 above.  Pinn further discloses that the visual indication is generated by a virtual model of the switch cabinet with a depiction of the connection plan of the dedicated connecting line (See Paragraphs 90 and 114).  Rice further discloses that the visual indication is generated by a virtual model of the switch cabinet with a depiction of the connection plan of the detected given connecting line (See Page 351 Section (III)(A) Paragraph 4 and Pages 352-353 Section (III)(B)).

In reference to Claim 18, Pinn, Rice, and Melnyk disclose the limitations as applied to Claim 16 above.  Pinn further discloses that the visual indication is delivered via an augmented reality device, including a screen or data glasses (See Figures 12A and 12B Number 520 and Paragraph 105), wherein a real image or a real object is superimposed on the visual indication of the connection plan (See Paragraph 110).

In reference to Claim 19, Pinn, Rice, and Melnyk disclose the limitations as applied to Claim 16 above.  Pinn further discloses that a user input is received concerning the completed connection of another connecting line identified at an earlier 

In reference to Claim 20, Pinn discloses a system for assisting a technician to connect and route connecting line (See Paragraphs 11-12 and 111) between components (See Figure 1 Number 12 and Figure 9 Numbers 320 and 324) in a switch cabinet (See Figure 1 Number 10 and Figure 9 Number 310), said system comprising: a detection device (See Figures 12A and 12B Number 520 and 524 and Paragraphs 112-113) configured to detect an identifier of a given connecting line (See Paragraphs 112-113); a memory for storing a connection plan, the connection plan defining the locations of the components between which the given connecting line is to be connected (See Paragraphs 90 and 108-109); a visualization device (See Figure 12A Number 530) configured to generate a visual user output of the connection plan depending on the detected identifier (See Figures 12A and 12B Numbers 520 and 522 and Paragraphs 109-110); a set of preassembled other connecting lines, each connecting line having a unique identifier (See Paragraph 113); and wherein the visualization device provides a visual user output of the components to which the other connecting lines are to be connected (See Paragraphs 108-110).  However, Pinn does not explicitly disclose the connection plan further defining the route through which the given connecting line travels within the switch cabinet to the component, and providing a visual user output of the route through which each of the other connecting lines travel within the switch cabinet to their respective components.  Rice discloses an augmented reality wiring system in which a connection plan stored in memory defines the location of a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Pinn using the wire routing through which the connecting lines travel included as part of the connection plan and visual indication of Rice, and using the connecting line identifier detection of Melnyk, resulting in the 

In reference to Claim 21, Pinn, Rice, and Melnyk disclose the limitations as applied to Claim 19 above.  Pinn further discloses that the visualization device is configured to generate the visual user output by a virtual model of the switch cabinet (See Paragraphs 90 and 114).

In reference to Claim 22, Pinn, Rice, and Melnyk disclose the limitations as applied to Claim 20 above.  Pinn further discloses an augmented reality device (See Figures 12A and 12B Number 520 and Paragraph 105) configured to deliver to the technician a real image or a real object superimposed on the connection plan (See Paragraph 110).

In reference to Claim 23, Pinn, Rice, and Melnyk disclose the limitations as applied to Claim 20 above.  Pinn further discloses an input device for receiving user 

In reference to Claim 27, Pinn, Rice, and Melnyk disclose the limitations as applied to Claim 20 above.  Melnyk further discloses that the cavity is open ended (See Figure 15b and Column 3 Lines 35-59).

In reference to Claim 29, Pinn, Rice, and Melnyk disclose the limitations as applied to Claim 20 above.  Melnyk further discloses an illumination device for illuminating the field of view for the camera (See Figure 15a Number 110 and Column 2 Lines 33-58).

Claim(s) 16-23, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenker, with reference to the attached English language translation, Rice, and Pollack.

In reference to Claim 16, Fenker discloses a method of assisting a technician to connect and route a connecting line (See Figure 1 Number 13 and Page 3 Paragraphs 8 and 13) between components (See Figure 1 Number 2 and Page 4 Paragraph 17) in a switch cabinet (See Figure 1 Number 1, Page 3 Paragraph 8, and Page 4 Paragraph 17), said method comprising: a.) storing a connection plan in a memory, the connection plan defining the location of the component to which a given connecting line is to be 
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Fenker using the wire routing through which the connecting lines travel included as part of the connection plan and visual indication of Rice, and using the object identifier detection of Pollack, resulting in the invention of Claim 16, in order to yield the predictable result of optimizing the routing of the wires in the switch cabinet by utilizing the shortest or easiest routes between components (See Page 351 Section (III)(A) Paragraph 4 and Page 352 Section (IV)(A) Paragraph 1 of Rice); and because Fenker is silent as to how the identifier associated with the given connecting line is detected, and the simple substitution of the connecting line identifier detection of Pollack as the connecting line identifier detection of Fenker would have yielded the predictable result of allowing the wire to be placed in the reader 

In reference to Claim 17, Fenker, Rice, and Pollack disclose the limitations as applied to Claim 16 above.  Fenker further discloses that the visual indication is generated by a virtual model of the switch cabinet with a depiction of the connection plan of the detected given connecting line (See Figure 1 Number 17, Page 4 Paragraph 9, and Page 5 Paragraphs 2-5).  Rice further discloses that the visual indication is generated by a virtual model of the switch cabinet with a depiction of the connection plan of the detected given connecting line (See Page 351 Section (III)(A) Paragraph 4 and Pages 352-353 Section (III)(B)).

In reference to Claim 18, Fenker, Rice, and Pollack disclose the limitations as applied to Claim 16 above.  Fenker further discloses that the visual indication is delivered via an augmented reality device, including a screen or data glasses (See Figures 1 and 2 Number 5 and Page 4 Paragraph 19 – Page 5 Paragraph 1), wherein a real image or a real object is superimposed on the visual indication of the connection plan (See Page 3 Paragraph 13, Page 4 Paragraph 2, Page 4 Paragraph 19 – Page 5 Paragraph 1, and Page 5 Paragraph 6).

In reference to Claim 19, Fenker, Rice, and Pollack disclose the limitations as applied to Claim 16 above.  Fenker further discloses that a user input is received concerning a completed connection of another connecting line identified at an earlier 

In reference to Claim 20, Fenker discloses a system for assisting a technician to connect and route connecting line (See Figure 1 Number 13 and Page 3 Paragraphs 8 and 13) between components (See Figure 1 Number 2 and Page 4 Paragraph 17) in a switch cabinet (See Figure 1 Number 1, Page 3 Paragraph 8, and Page 4 Paragraph 17), said system comprising: a detection device (See Figure 1 Numbers 6, 9, and 10 and Page 5 Paragraphs 3-4) configured to detect an identifier of a given connecting line (See Page 5 Paragraph 4); a memory for storing a connection plan, the connection plan defining the locations of the components between which the given connecting line is to be connected (See Figure 1 Number 17, Page 4 Paragraphs 1 and 9, and Page 5 Paragraph 2); a visualization device (See Figure 1 Number 16) configured to generate a visual user output  of the connection plan depending on the detected identifier (See Figure 3 and Page 5 Paragraphs 6-7); a set of preassembled other connecting lines, each connecting line having a unique identifier (See Page 5 Paragraph 4); and wherein the visualization device provides a visual user output of the components to which the other connecting lines are to be connected (See Figure 3 and Page 5 Paragraph 6).  However, Fenker does not explicitly disclose the connection plan further defining the route through which the given connecting line travels within the switch cabinet to the component, and providing a visual user output of the route through which each of the other connecting lines travel within the switch cabinet to their respective components.  


In reference to Claim 21, Fenker, Rice, and Pollack disclose the limitations as applied to Claim 19 above.  Fenker further discloses that the visualization device is configured to generate the visual user output by a virtual model of the switch cabinet (See Figure 1 Number 17, Page 4 Paragraph 9, and Page 5 Paragraphs 2-5).

In reference to Claim 22, Fenker, Rice, and Pollack disclose the limitations as applied to Claim 20 above.  Fenker further discloses an augmented reality device (See Figures 1 and 2 Number 5 and Page 4 Paragraph 19 – Page 5 Paragraph 1) configured 

In reference to Claim 23, Fenker, Rice, and Pollack disclose the limitations as applied to Claim 20 above.  Fenker further discloses an input device for receiving user inputs regarding a completed connection of a given connection line (See Page 5 Paragraphs 7-8)and wherein the visualization device provides information about previously identified connecting lines (See Page 3 Paragraph 13 and Page 5 Paragraph 8).

In reference to Claim 28, Fenker, Rice, and Pollack disclose the limitations as applied to Claim 20 above.  Pollack further discloses that one end of the cavity is closed (See Figure 6A Number 408 and Paragraph 121) and the identifier for all objects is spaced a given distance from an end of each object (See Figure 6A and Paragraphs 121). 

In reference to Claim 29, Fenker, Rice, and Pollack disclose the limitations as applied to Claim 20 above.  Malleck further discloses an illumination device for illuminating the field of view for the camera (See Figure 6B number 412, Figure 9 Number 472, and Paragraphs 121 and 129).

Claim(s) 16-23, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinn, Rice, and Pollack.

In reference to Claim 16, Pinn discloses a method of assisting a technician to connect and route a connecting line (See Paragraphs 11-12 and 111) between components (See Figure 1 Number 12 and Figure 9 Numbers 320 and 324) in a switch cabinet (See Figure 1 Number 10 and Figure 9 Number 310), said method comprising: a.) storing a connection plan in a memory, the connection plan defining the location of the component to which a given connecting line is to be connected (See Paragraphs 90 and 108-109); b.) marking each connecting line with an identifier (See Paragraph 113); c.) detecting the identifier associated with said given connecting line (See Paragraphs 112-113); d.) providing a visual indication to the technician of the component to which the detected connecting line is to be connected (See Paragraphs 108-110); and e.) repeating steps b.) - d.) for other connecting lines (See Paragraph 101), each connecting line having an associated connection plan stored in said member (See Paragraphs 90 and 108-109).  However, Pinn does not explicitly disclose the connection plan further defining the route through which the given connecting line travels within the switch cabinet to the component, and providing a visual indication of the route through which the detected connecting line travels within the switch cabinet to the component.  Rice discloses an augmented reality wiring system in which a connection plan stored in memory defines the location of a component to which a given connecting line is to be connected and further defining the route through which the given connecting line travels to the component (See Pages 351-352 Section A); and providing a visual indication to a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Pinn using the wire routing through which the connecting lines travel included as part of the connection plan and visual indication of Rice, and using the object identifier detection of Pollack, resulting in the invention of Claim 16, in order to yield the predictable result of optimizing the routing of the wires in 

In reference to Claim 17, Pinn, Rice, and Pollack disclose the limitations as applied to Claim 16 above.  Pinn further discloses that the visual indication is generated by a virtual model of the switch cabinet with a depiction of the connection plan of the dedicated connecting line (See Paragraphs 90 and 114).  Rice further discloses that the visual indication is generated by a virtual model of the switch cabinet with a depiction of the connection plan of the detected given connecting line (See Page 351 Section (III)(A) Paragraph 4 and Pages 352-353 Section (III)(B)).

In reference to Claim 18, Pinn, Rice, and Pollack disclose the limitations as applied to Claim 16 above.  Pinn further discloses that the visual indication is delivered via an augmented reality device, including a screen or data glasses (See Figures 12A and 12B Number 520 and Paragraph 105), wherein a real image or a real object is superimposed on the visual indication of the connection plan (See Paragraph 110).

In reference to Claim 19, Pinn, Rice, and Pollack disclose the limitations as applied to Claim 16 above.  Pinn further discloses that a user input is received concerning the completed connection of another connecting line identified at an earlier point in time (See Paragraph 110), and in which the visual indication includes information about a completed connection (See Paragraph 110).

In reference to Claim 20, Pinn discloses a system for assisting a technician to connect and route connecting line (See Paragraphs 11-12 and 111) between components (See Figure 1 Number 12 and Figure 9 Numbers 320 and 324) in a switch cabinet (See Figure 1 Number 10 and Figure 9 Number 310), said system comprising: a detection device (See Figures 12A and 12B Number 520 and 524 and Paragraphs 112-113) configured to detect an identifier of a given connecting line (See Paragraphs 112-113); a memory for storing a connection plan, the connection plan defining the locations of the components between which the given connecting line is to be connected (See Paragraphs 90 and 108-109); a visualization device (See Figure 12A Number 530) configured to generate a visual user output of the connection plan depending on the detected identifier (See Figures 12A and 12B Numbers 520 and 522 and Paragraphs 109-110); a set of preassembled other connecting lines, each connecting line having a unique identifier (See Paragraph 113); and wherein the visualization device provides a visual user output of the components to which the other connecting lines are to be connected (See Paragraphs 108-110).  However, Pinn does not explicitly disclose the connection plan further defining the route through which the given connecting line travels within the switch cabinet to the component, and providing 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Pinn using the wire routing through which the connecting lines travel included as part of the connection plan and visual indication of Rice, and using the object identifier detection of Pollack, resulting in the invention of Claim 20, in order to yield the predictable result of optimizing the routing of the wires in the switch cabinet by utilizing the shortest or easiest routes between components (See Page 351 Section (III)(A) Paragraph 4 and Page 352 Section (IV)(A) Paragraph 1 of Rice); and because Pinn is silent as to how the identifier associated with the given connecting line is detected, and the simple substitution of the connecting line identifier detection of Pollack as the connecting line identifier detection of Pinn would have yielded the predictable result of allowing the wire to be placed in the reader without requiring the operator to orient it correctly in a desired direction, thus limiting reliance on operators so that human error can be reduced (See Paragraph 5 of Pollack).

In reference to Claim 21, Pinn, Rice, and Pollack disclose the limitations as applied to Claim 19 above.  Pinn further discloses that the visualization device is configured to generate the visual user output by a virtual model of the switch cabinet (See Paragraphs 90 and 114).

In reference to Claim 22, Pinn, Rice, and Pollack disclose the limitations as applied to Claim 20 above.  Pinn further discloses an augmented reality device (See 

In reference to Claim 23, Pinn, Rice, and Pollack disclose the limitations as applied to Claim 20 above.  Pinn further discloses an input device for receiving user inputs regarding a completed connection of a given connection line (See Paragraph 110) and wherein the visualization device provides information about previously identified connecting lines (See Paragraph 110).

In reference to Claim 28, Pinn, Rice, and Pollack disclose the limitations as applied to Claim 20 above.  Pollack further discloses that one end of the cavity is closed (See Figure 6A Number 408 and Paragraph 121) and the identifier for all objects is spaced a given distance from an end of each object (See Figure 6A and Paragraphs 121). 

In reference to Claim 29, Pinn, Rice, and Pollack disclose the limitations as applied to Claim 20 above.  Malleck further discloses an illumination device for illuminating the field of view for the camera (See Figure 6B number 412, Figure 9 Number 472, and Paragraphs 121 and 129).

Response to Arguments

Applicant's arguments filed 15 February 2021 have been fully considered but they are not persuasive.

Applicant has argued that the claims have been amended to overcome the rejections under 35 USC 112.  However, as indicated above, not all of the rejections under 35 USC 112 have been addressed with the amendment.

Applicant’s arguments directed to Fenker and Pinn (See Pages 9-10) are directed to features that neither Fenker nor Pinn were relied upon in the prior Office Action to disclose.  It is noted that the prior Office Action made clear that Rice was relied upon to disclose the argued limitations, and the claims were rejected under 35 USC 103 in view of Rice in combination with Fenker as well as with Pinn.  Applicant acknowledged that the claims were rejected under 35 USC 103 in view of Rice on Page 8, but later referred to the rejections as being under 35 USC 102(a)(1) in view of Fenker and Pinn alone on Page 9, and addressed the arguments as such.  As the rejections did not previously, and do not currently, rely on either Fenker or Pinn to disclose the argued limitations, such arguments are unpersuasive.

Applicant’s arguments directed to US Patent Application Publication Number 2005/0235491 to MacNutt et al. (See Pages 12-13) are moot, as this reference was not relied upon in any of the rejections of the instant Office Action.

Applicant has argued that Melnyk is limited to identification of cables solely based on color (See Page 13).  In response, the Examiner notes that nothing in the claims nor disclosure specifically limits the type of identifier used, nor precludes the connection lines from being identified by color, and thus a color identifier for the connecting lines is within the broadest reasonable interpretation of the term.  Likewise, the color information captured by the photodetectors are captured image data in accordance with the broadest reasonable interpretation of the term.   Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant has argued that Melleck does not use the GUI to assist in the correct positioning of the connecting line (See Page 13).  In response, the Examiner notes that Mellick was not relied upon in the instant Office Action to disclose this feature.

Conclusion

The art made of record on the attached PTO-892 is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS J. CLEARY/           Primary Examiner, Art Unit 2185